DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 4,649,162 to Roche et al. 
Regarding Claim 1.  Roche et al. teaches a method for producing a cellular polyurethane (Column 1, Lines 9 – 17), i.e. a polyurethane foam.  The method comprises a step of spraying a reaction mixture which contains a component (a) comprising organic polyisocyanates and a component (b) comprising a polyhydroxyl/polyol compound; the reaction mixture of Roche et al. then corresponds to the instantly claimed polyurethane foam stock solution.  The polyurethane foam stock solution of Roche et al. is sprayed together with compressed air/gas (Column 8, Line 62 – Column 
Roche et al. teaches the compressed gas is heated to a temperature of at least 100°C (Column 1, Lines 9 – 18), rather than a temperature of not less than 40°C and not more than 80°C as is instantly claimed.  However, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See specifically In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) in which the claimed process was performed at a temperature between 40°C and 80°C and was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C.
Regarding Claim 3.  Roche et al. teaches the method for producing the polyurethane foam of Claim 1 wherein the temperature of the polyurethane foam stock solution before spraying is in the range of 18 to 60 °C (Column 9, Lines 11 – 16).
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 4,649,162 to Roche et al., as applied to Claim 1 above, and further in view of WO 2007/019147 to Mulqueen et al.  
Regarding Claim 2.  Roche et al. teaches the method for producing the polyurethane foam of Claim 1 but is silent regarding the ambient temperature at which the spraying step is performed.  Again, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) Moreover, Mulqueen et al. teaches the concept of preparing a spray polyurethane foam at an ambient temperature as low as 0 degrees Celsius (Paragraphs 0017 and 0047).  Roche et al. and Mulqueen et al. are analogous art as they are from the same filed of endeavor, namely sprayable polyurethane foams.  Before the effective filing date of the instantly claimed invention, it would have been obvious to a person of ordinary skill in the art to perform the spraying step in Roche et al. at an ambient temperature as low as 0 degrees.  The motivation would have been that Mulqueen et al. teaches that such temperatures are suitable for the preparation of spray polyurethane foams.  The foams of Roche et al. could then be prepared at colder temperatures without the expense of heating the ambient environment.
Regarding Claim 4.  Roche et al. teaches the method for producing the polyurethane foam of Claim 2 wherein the temperature of the polyurethane foam stock solution before spraying is in the range of 18 to 60 °C (Column 9, Lines 11 – 16).

Response to Arguments
Applicant's arguments filed December 23, 2021 have been fully considered but they are not persuasive because:
A) Applicant argues that Roche et al. discloses a process for the preparation of cellular or noncellular plastic (Column 1, Lines 9 – 12) and does not teach or suggest that a cellular plastic is a polyurethane foam.  The Office respectfully submits that a person of ordinary skill in the art would recognize “cellular” and “foamed” as alternative descriptors for the same type of materials (see, for example, Paragraph 0006 of US 2018/0194889 to Günther et al. in which it is stated that polyurethane foams are cellular and/or microcellular polyurethane materials).
B) Applicant argues that Roche et al. discloses polyurethane coatings as opposed to a polyurethane foam.  However, polyurethane coatings and polyurethane foams are not mutually exclusive categories.  This is evidenced by, for example, US 2016/0245451 to Okada et al. in which a coating material comprised of a foamed polyurethane is provided (Abstract; Claim 1).  The fact that Roche et al. discloses or focuses upon polyurethane coatings does not negate its disclosure of cellular/foamed polyurethanes, as polyurethane compositions can simultaneously function as coatings and be foamed.
C) In response to applicant’s argument that Roche et al. discloses mixtures comprising components which would hinder the formation of a foam in Examples 1 -3, disclosed examples and preferred embodiments do not constitute a teaching away from a broader In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art.  Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005) (MPEP 2123) Roche et al. discloses the preparation of cellular or noncellular plastics in Column 1, Lines 9 – 11.  The outstanding rejection relies upon this cellular/foamed embodiment in the general disclosure of Roche et al., rather than the inventive examples referred to by applicant which appear to be directed to the alternative, noncellular embodiment.
D) Applicant argues that the compressed air/gas is heated to a temperature outside the newly claimed range.  The Office recognizes that Roche et al. teaches the compressed gas is heated to a temperature of at least 100°C (Column 1, Lines 9 – 18), rather than a temperature of not less than 40°C and not more than 80°C as is instantly claimed.  However, as discussed in the present rejection of Claim 1 under 35 U.S.C. 103, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." See specifically In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) in which the claimed process was performed at a temperature between 40°C and 80°C and was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C.
E) Applicant’s argument that secondary reference Mulqueen et al. does not remedy the deficiencies of Roche et al. is not persuasive, as the alleged deficiencies have been addressed above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA RIOJA whose telephone number is (571)270-3305.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 



/MELISSA A RIOJA/Primary Examiner, Art Unit 1764